CONFIDENTIAL TREATMENT REQUESTED
 
motricity [exlogo1.jpg]
 
Master Services Agreement


Client Name:
New Motion, Inc.
Attention:
Burton Katz
Address:
42 Corporate Park
Second Floor
Irvine, CA 92606
Phone Number:
949.777.3700
Fax Number:
949.777.3707
Email Address:
burtonk@newmotioninc.com
Effective Date:
January 1, 2008

 
This Master Services Agreement is made as of the Effective Date between
Motricity, Inc., a Delaware corporation having its principal place of business
at 210 West Pettigrew Street, Durham, NC 27701 (“Motricity”), and the Client
identified above.
 
1.  Definitions
(a)  Affiliate. “Affiliate” means any entity that directly or indirectly
controls, is controlled by, or is under common control with Motricity or Client,
as the case may be. For purposes of this definition, “control” means the power
to direct the management and policies of an entity, directly or indirectly, or
the ownership of more than 50% of the voting securities of such entity.
(b)  Agreement. “Agreement” means this Master Services Agreement and all
Schedules.
(c)  Client Care Incident. “Client Care Incident” means any inquiry by phone or
email by a wireless subscriber concerning Client Content or Client’s use of the
Motricity Services.
(d)  Client Content. “Client Content” means any Content that Client makes
available through or transmits via or in connection with the Motricity Services.
(e)  Content. “Content” means applications and other content and services for
mobile devices, including but not limited to games, ringtones, wallpaper,
electronic books, music, videos, applications, and textual data (including SMS
and other types of text messages), and also including both subscription-based
and a la carte content.
(f)  Gross Premium Messaging Revenue. “Gross Premium Messaging Revenue” means
the total revenue from premium messages delivered through Client’s use of the
Motricity Services.
(g)  Motricity Services. “Motricity Services” means the Motricity products and
services provided to Client hereunder as described in one or more Schedules.
(h)  Net Premium Messaging Revenue. “Net Premium Messaging Revenue” means the
total amount received by Motricity from the wireless carriers in respect of
premium messages delivered through Client’s use of the Motricity Services, less
any amounts paid to any third party content providers.
(i)  Schedule. “Schedule” means a mutually-executed written a description of
Motricity Services to be provided, which must include a schedule of any
applicable key dates, a term, each party’s account managers for that schedule, a
listing of any applicable roles and responsibilities, a fee and payment
schedule, and any additional terms applicable to that Schedule.
 
2.  Motricity Services.
(a)  General. Motricity shall provide the Motricity Services in accordance with
this Agreement and the applicable Schedules. If there is a conflict between this
Agreement and a Schedule, the terms of the applicable Schedule prevail with
respect to that Schedule.
(b)  Technical Requirements. Client shall comply with Motricity’s minimum
technical and connectivity requirements for use of the Motricity Services, which
currently requires that Clients who license Campaign Manager (i) use a Windows
operating system (at least Windows 2000 or later), (ii) access Campaign Manager
by means of Microsoft Internet Explorer 6.0 or later, and (iii) users can
download, install, and operate Microsoft Windows Smart Client. Client is solely
responsible for configuring its firewall, proxy server, or other Client network
configuration in Client’s environment so as to enable access to and use of the
Campaign Manager. For gateway aggregation services, Client is solely responsible
for installing any necessary hardware and completing the integration coding in
order to properly access Motricity’s APIs, SMPP connection, VPN, or other
connectivity-related services. Motricity shall provide comprehensive
documentation and standard technical support to assist Client in facilitating
gateway connectivity, but is not responsible for writing any programming code or
configuring software or hardware for Client.
(c)  Additional Integrations. Motricity shall support a single integration to
Client’s systems, but may support additional integrations (“Additional
Integrations”) either to Client’s systems or to a Client-designated third
party’s systems, subject to Client’s payment of the additional fees as agreed
between the parties.
(d)  Client Cooperation. Client acknowledges that Motricity requires certain
technical information and other cooperation from Client in order to provide the
Motricity Services and meet the projected delivery dates. Client shall provide
such information and cooperation in a timely manner. Motricity is not
responsible for any delays caused by Client’s failure to provide such
information and cooperation in a timely manner.
 
- 1 -

--------------------------------------------------------------------------------


 
motricity [exlogo2.jpg]
 
(e)  Limited Content License. Client hereby grants Motricity a limited,
non-exclusive license to use, modify and distribute Client Content solely to the
extent necessary to provide the Motricity Services.
(f)  Short Code Provisioning. Motricity shall provision the Client’s SMS short
code(s) with the applicable wireless carriers and use its reasonable efforts to
facilitate SMS campaign approval and/or certification by the wireless carriers
as required. Motricity cannot guarantee that a wireless carrier will approve
and/or certify any particular campaign. Motricity shall submit to each carrier
the appropriate documentation for short code provisioning and campaign approvals
within one week of receiving all the necessary documentation, set-up fees, and
campaign submission fees from Client.
(g)  Campaign Approvals. Client acknowledges that each wireless carrier may have
unique requirements or standards for the approval and/or certification of
campaigns and that these standards may change from time to time with or without
notice. Motricity has no control over such requirements or standards or a
carrier’s timing for providing approval and/or certification of campaigns.
(h)  Short Code Leases. Client is responsible for securing, and paying for, its
own SMS short code lease(s) (“Short Code Lease”) through the Common Short Code
Administration (“CSCA”) whose website is www.usshortcodes.com.
(i)  Account Management. Motricity shall provide an account support team, led by
a primary account manager, to assist the Client in deployment and operation of
the Motricity Services described hereunder. Motricity shall provide this support
during Motricity’s normal business hours. If Client requires support after
hours, Client shall notify Motricity in advance. The parties shall agree in
advance in writing to the requirements, any additional costs, and any other
special arrangements that will be needed to meet Client’s after hours support
requirements.
(j)  Reporting. Motricity shall make available to Client all of its standard
reports with respect to the applicable Motricity Services. If Client requires
additional custom or manual reporting (“Custom Reporting”), Client shall notify
Motricity in advance. The parties shall agree in advance in writing to the
requirements, any additional costs, and any other special arrangements that will
be needed to meet Client’s Custom Reporting requirements.
 
3.  Delivery and Content of Messages
(a)  Responsibility for Content. Client is solely responsible for the Client
Content, and Client shall not use the Motricity Services to send any Unsuitable
Content (as defined below). Client acknowledges that each wireless carrier has
the right to review and block any or all Client Content prior to the delivery of
such content to its subscribers, including the right to block all Content from
particular subscribers. In addition, Motricity has the right, but is under no
obligation to, block any Client Content that in its reasonable opinion would be
considered by a wireless carrier to be Unsuitable Content. Notwithstanding the
foregoing, Motricity’s or a wireless carrier’s failure to block Client Content
is not an approval or other endorsement of the suitability of such Client
Content.
(b)  Unsuitable Content. “Unsuitable Content” means any Content that is
unlawful, harmful, threatening, defamatory, obscene, harassing, private, or
racially, ethically or otherwise objectionable, that facilitates illegal
activity, promotes violence or discrimination, incorporates any materials that
infringe or assist others to infringe on any copyright, trademark, or other
intellectual property rights, or contains or will contain any virus or computer
code the purpose of which is to damage or interfere with the operation of any
computer (including any software) or to misappropriate private information.
(c)  Solicitation; Opt-in; Opt-out. Client shall not (i) transmit “spam” or
distribute any other unsolicited information, or (ii) contact wireless
subscribers via other means, including telemarketing, unless the wireless
subscriber provides prior express consent. Client shall only send Content to
wireless subscribers who have affirmatively expressed a desire to receive such
Content. Client shall provide a method for wireless subscribers to terminate
their receipt of any Content. Client shall at all times ensure that Client’s
messaging and content campaigns and Client’s use of the Motricity Services
adheres to the then-current guidelines set forth by both the Mobile Marketing
Association (“MMA”) and all participating carriers.
(d)  No Switchover Marketing. Client shall not use the Motricity Services, or
any wireless subscriber information collected under this Agreement, to market to
any carrier’s wireless subscribers (as a targeted group) to attempt to persuade
them to use any other wireless carrier.
(e)  Premium Content. Client acknowledges that premium Content (meaning any
Content for which a wireless subscriber is required to pay an additional fee
over and above standard text messaging rates) is not available on all wireless
phones, and that carriers have the right to impose limitations or prohibitions
on certain wireless subscribers with respect to their purchase of premium
Content.
(f)  Undelivered Messages. Client acknowledges that (a) Motricity does not
guaranty that 100% of Client Content will be delivered by the carrier to the
intended wireless subscribers; (b) neither Motricity nor any carrier is liable
to Client for any messages deleted or not delivered, regardless of the reason
for deletion or nondelivery including, without limitation, message processing or
transmission errors.
 
- 2 -

--------------------------------------------------------------------------------


 
motricity [exlogo2.jpg]
4.  Fees and Payment Terms.
(a)  Fees Generally. Client shall pay Motricity the fees in the amounts and on
the due dates specified herein and on the Schedules for the applicable Motricity
Services.
(b)  General Expenses. Client shall reimburse Motricity for its direct
out-of-pocket expenses incurred in connection with providing the Motricity
Services, provided that such expenses (i) have been approved by the appropriate
Client account manager, and (ii) if requested by Client, Motricity has submitted
reasonable supporting documentation for the expense.
(c)  Carrier Expenses. Client shall pay Motricity any additional fees charged by
any wireless carrier directly relating to Client’s use of the Motricity
Services, including but not limited to (i) Short Code set-up and provisioning,
(ii) promotional content delivery (e.g., free ringtones), (iii) program brief
fees, or (iv) technical support (collectively, “Miscellaneous Carrier Fees”),
and including an administrative fee of 10%. Client acknowledges that the
wireless carriers modify the Miscellaneous Carrier Fees from time to time,
including at times without notice to Motricity, and Motricity has no control
over these fees or their application to Client campaigns.
(d)  Payment Terms. Client shall pay Motricity all fees and expenses owing
hereunder or under any Schedule within 30 days of the invoice date or, if a
specific payment date is designated in the applicable Schedule, on or before
that date. Client shall pay interest at a rate of 1½% per month or the highest
amount permitted by law, whichever is less, on any overdue amount that is Client
has not disputed in good faith by written notice. In addition, Client shall
reimburse Motricity for all reasonable costs and expenses incurred by Motricity
in connection with the collection of overdue amounts, including attorneys’ fees.
If payments are more than 15 days overdue, then Motricity has the right to
suspend all Motricity Services on 15 days notice until the overdue amounts are
paid in full.
(e)  Taxes. Client shall pay or reimburse Motricity for all sales taxes and
other taxes, however characterized by the taxing authority, based upon the fees
or other charges under this Agreement or otherwise incurred on account of
Customer’s use of the Motricity Services, except for any taxes based upon
Motricity’s net income.
 
5.  Term and Termination
(a)  Term. This Agreement commences on the Effective Date and will continue in
effect until terminated as provided below.
(b)  Termination after Completion of Schedules. Either party has the right to
terminate this Agreement on 30 days written notice if there are no Schedules
then in effect. This Agreement automatically terminates if no Schedules have
been in effect for one entire year.
(c)  Termination for Cause. Either party has the right to terminate this
Agreement immediately by written notice:
(i)  if the other party has committed a material breach of its obligations under
this Agreement and has failed to cure such breach (or, if such breach is not
reasonably curable within 30 days, has failed to begin and continue to work
diligently and in good faith to cure such breach) within 30 days of notice by
the other party of such breach; or
(ii)  upon the institution of bankruptcy or state law insolvency proceedings
against a party, if such proceedings are not dismissed within 30 days of
commencement.
 
6.  Indemnification.
(a)  Generally. Each party (an “Indemnifying Party”) shall defend, indemnify and
hold harmless the other party (an “Indemnified Party”) from and against any
third party action, claim or suit brought against the Indemnified Party arising
out of, or in any way connected to, any allegation of (i) breach by the
Indemnifying Party of its obligations hereunder or (ii) any gross negligence or
willful misconduct of the Indemnifying Party. Each Indemnified Party shall (a)
promptly notify the Indemnifying Party of any third party claim subject to
indemnification hereunder, (b) give the Indemnifying Party the right to control
and direct the preparation, defense and settlement of any such claim and (c)
give full cooperation to the Indemnifying Party for the defense of same. The
Indemnified Party may participate in such defense at such party's own expense.
The Indemnifying Party is not liable for any amounts paid in settlement of any
claim or litigation covered by this Paragraph if such settlement is effected
without the consent of the Indemnifying Party, which consent shall not be
unreasonably withheld.
(b)  Intellectual Property. Subject to the foregoing, each party shall indemnify
and the other party harmless against any third party claims for damages, costs
and expenses (including reasonable attorneys’ fees), and court awards arising
from (i) in the case of Motricity, the infringement by the Motricity Services,
and (ii) in the case of Client, the infringement by any Client Content of any
intellectual property right of any third party, except where, the case of the
Motricity Services, such infringement is caused by Client’s unauthorized
modification of the Motricity Services or unauthorized combination of the
Motricity Services with third party products or services where the Motricity
Services would not have been infringing without such modification or
combination. If the Motricity Services become, or if Motricity reasonably
believes they may become, the subject of any claim for infringement or are
adjudicatively determined to infringe, then Motricity may, at its option and
expense, either (i) procure for Client the right to continue to use the
Motricity Services or (ii) replace or modify the Motricity Services with other
suitable and reasonably equivalent services, so that the Motricity Services
noninfringing. If neither (i) nor (ii) are reasonably possible on commercially
reasonable terms as determined by Motricity in its reasonable discretion, then
either party may terminate this Agreement.
 
7.  Disclaimers
(a)  Disclaimer of Warranties. EXCEPT AS EXPRESSLY PROVIDED ELSEWHERE HEREIN,
MOTRICITY DISCLAIMS ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND, EXPRESS OR
IMPLIED, WITH RESPECT TO THE CONTENT OR SERVICES PROVIDED TO CLIENT HEREUNDER OR
THE FUNCTIONALITY, PERFORMANCE OR RESULTS OF USE THEREOF. WITHOUT LIMITING THE
FOREGOING, MOTRICITY DISCLAIMS ANY WARRANTY THAT THE CONTENT OR SERVICES
PROVIDED TO CLIENT HEREUNDER OR THE OPERATION THEREOF ARE OR WILL BE ACCURATE,
ERROR-FREE OR UNINTERRUPTED. MOTRICITY DISCLAIMS ANY AND ALL IMPLIED WARRANTIES,
INCLUDING WITHOUT LIMITATION, ANY IMPLIED WARRANTY OF MERCHANTABILITY,
NON-INFRINGEMENT, FITNESS FOR ANY PARTICULAR PURPOSE OR ARISING BY USAGE OF
TRADE, COURSE OF DEALING OR COURSE OF PERFORMANCE.
(b)  Disclaimer of Consequential Damages. NEITHER PARTY HAS ANY LIABILITY WITH
RESPECT TO ITS OBLIGATIONS UNDER THIS AGREEMENT OR OTHERWISE FOR CONSEQUENTIAL,
EXEMPLARY, SPECIAL, INCIDENTAL, OR PUNITIVE DAMAGES EVEN IF SUCH PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
 
- 3 -

--------------------------------------------------------------------------------


 
motricity [exlogo2.jpg]
 
(c)  Limitation of Liability. EXCEPT FOR (i) ANY CLAIMS SUBJECT TO
INDEMNIFICATION HEREUNDER, (ii) ANY CLAIMS FOR DIRECT DAMAGES TO REAL OR
TANGIBLE PERSONAL PROPERTY OR DEATH OR BODILY INJURY PROXIMATELY CAUSED BY A
PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, (iii) EACH PARTY’S TOTAL,
AGGREGATE LIABILITY TO THE OTHER FOR ANY REASON AND UPON ANY CAUSE OF ACTION
INCLUDING WITHOUT LIMITATION, BREACH OF CONTRACT, NEGLIGENCE, STRICT LIABILITY,
MISREPRESENTATIONS, AND OTHER TORTS, IS LIMITED TO ALL REVENUE SHARE AMOUNTS
PAID TO CLIENT BY MOTRICITY IN RESPECT OF THE CONTENT AND SERVICES DURING THE
ONE YEAR IMMEDIATELY PRECEDING THE EVENTS GIVING RISE TO THE LIABLITY.
 
8.  General
(a)  Compliance with Laws. Each party is responsible for complying with all laws
and regulations applicable to its obligations hereunder, including but not
limited to any privacy laws and any laws concerning unsolicited communications.
(b)  Confidentiality. Each party shall keep confidential, and not use for any
purpose detrimental to the disclosing party, any non-public information
disclosed by the other party, including, but not limited to, the terms of this
Agreement and any non-public technical information relating to the Services
provided hereunder.
(c)  Force Majeure. “Force Majeure Event” means any act or event that (a)
prevents a party (the “Nonperforming Party”) from performing its obligations or
satisfying a condition to the other party’s (the “Performing Party”) obligations
under this Agreement, (b) is beyond the reasonable control of and not the fault
of the Nonperforming Party, and (c) the Nonperforming Party has not, through
commercially reasonable efforts, been able to avoid or overcome. “Force Majeure
Event” does not include economic hardship, changes in market conditions, and
insufficiency of funds. If a Force Majeure Event occurs, the Nonperforming Party
is excused from the performance thereby prevented and from satisfying any
conditions precedent to the Performing Party’s performance that cannot be
satisfied, in each case to the extent limited or prevented by the Force Majeure
Event. When the Nonperforming Party is able to resume its performance or satisfy
the conditions precedent to the other party’s obligations, the Nonperforming
Party shall immediately resume performance under this Agreement. The relief
offered by this paragraph is the exclusive remedy available to the Performing
Party with respect to a Force Majeure Event.
(d)  Approvals. All references to a party having a right of approval include an
implied obligation on the part of the approving party not to unreasonably
withhold or delay its approval.
(e)  Publicity. Motricity has the right to use Client’s name in a press release
and to use Client’s logo only for the purpose of communicating that the Client
is a customer of Motricity. Client shall not use the names of any wireless
carriers in association with the Motricity Services without first obtaining
Motricity’s prior written consent.
(f)  Assignment. Neither party may assign any of its rights under this
Agreement, except with the prior written consent of the other party, except that
either party may assign this Agreement to an affiliate or in connection with a
change of control transaction, provided that the acquirer has agreed in writing
to comply with and be bound by all of the acquiree’s obligations hereunder. Any
purported assignment of rights in violation of this Section is void.
(g)  Governing Law; Venue. The laws of the State of North Carolina (without
giving effect to its conflict of laws principles) govern all matters arising out
of or relating to this Agreement and the transactions it contemplates,
including, without limitation, its interpretation, construction, performance,
and enforcement. The parties expressly agree that neither the Uniform Computer
Information Transactions Act, or any state’s version thereof, nor the United
Nations Convention on Contracts for the International Sale of Goods apply to
this Agreement. Except as set forth in the following paragraph, any claims or
actions regarding or arising out of this Agreement must be brought exclusively
in a court of competent jurisdiction sitting in Raleigh, North Carolina, and
each party to this Agreement submits to the jurisdiction of such courts for the
purposes of all legal actions and proceedings arising out of or relating to this
Agreement. Each party waives, to the fullest extent permitted by law, any
objection that it may now or later have to (i) the laying of venue of any legal
action or proceeding arising out of or relating to this Agreement brought in any
state or federal court sitting in Raleigh North Carolina; and (ii) any claim
that any action or proceeding brought in any such court has been brought in an
inconvenient forum.
(h)  Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or any breach thereof, must be resolved by confidential binding
arbitration in Raleigh, North Carolina in accordance with the Commercial
Arbitration Rules of the American Arbitration Association (including, where
applicable, the Supplementary Procedures for International Commercial
Arbitration), and judgment upon the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof. Either party may, without
inconsistency with this agreement to arbitrate, seek from a court any
provisional remedy that may be necessary to protect trademarks, copyrights, or
other rights or property pending the establishment of the arbitral tribunal or
its determination of the merits of the controversy. The parties agree that the
arbitrator has the power to award all costs of the arbitration, including
reasonable attorneys fees and expenses, to the prevailing party.
(i)  Independent Relationship. The relationship between the parties is that of
an independent contractor. Nothing in this Agreement shall be deemed to create
an employer/employee, principal/agent, partnership or joint venture
relationship. Neither party shall have the authority to enter into any contract
on behalf of the other party without that party’s express written consent.
Neither party shall make any representation or incur any obligation in the name
of or on behalf of the other party. Nothing in this Agreement shall be construed
as or constitute an appointment of either party as the agent for the other.
 
- 4 -

--------------------------------------------------------------------------------


 
motricity [exlogo2.jpg]
 
(j)  Notices. Each party giving or making any notice, request, demand or other
communication (each, a “Notice”) pursuant to this Agreement must give the Notice
in writing and use one of the following methods of delivery, each of which for
purposes of this Agreement is a writing: personal delivery, registered or
certified U.S. Mail (in each case, return receipt requested and postage
prepaid), or nationally recognized overnight courier (with all fees prepaid).
Any party giving a Notice must address the Notice to the appropriate person at
the receiving party (the “Addressee”) at the address listed on the signature
page of this Agreement or to another Addressee or another address as designated
by a party in a Notice pursuant to this Section. Except as provided elsewhere in
this Agreement, a Notice is effective only if the party giving the Notice has
complied with this paragraph.
(k)  Entire Agreement. This Agreement constitutes the final and complete
agreement between the parties with respect to the matters contained herein. All
prior and contemporaneous negotiations and agreements between the parties on the
matters contained in this Agreement are expressly merged into and superseded by
this Agreement. The provisions of this Agreement cannot be explained,
supplemented or qualified through evidence of trade usage or a prior course of
dealings.
(l)  Amendments. The parties can amend this Agreement only by a written
agreement of the parties that identifies itself as an amendment to this
Agreement.
(m)  Survival of Certain Provisions. Each party hereto covenants and agrees that
the provisions in Sections 6, 7, and 8, in addition to any other provision that,
by its terms, is intended to survive the expiration or termination of this
Agreement, will survive the expiration or termination of this Agreement.
 
The parties are signing this Master Services Agreement on the date stated in the
introductory clause.


Motricity, Inc.
 
New Motion, Inc.
     
By:
    
By:
  
Name:
    
Name:
  
Title:
    
Title:
  

 
- 5 -

--------------------------------------------------------------------------------


 
CONFIDENTIAL TREATMENT REQUESTED
 
motricity [exlogo1.jpg]

MESSAGING GATEWAY AND CAMPAIGN MANAGER SERVICES SCHEDULE


Client Name:
New Motion, Inc.
Effective Date:
January 1, 2008

 
This Messaging Gateway Services Schedule is a Schedule to that certain Master
Services Agreement dated as of January 1, 2008 between Motricity and the Client
identified above, and is made as of the Effective Date. Capitalized terms used
and not defined herein have the meaning set forth in the Master Services
Agreement.
 
1.  Scope of Work. Pursuant to this Schedule, Motricity shall provide the
Content delivery and billing gateway Service and the Motricity Campaign Manager
Service solely for use by the Client identified above, including, in each case,
connections with applicable U.S. wireless carriers for bi-directional mobile
content delivery and integration for direct billing via premium SMS. Motricity
shall provide the Service in accordance with the Service Level Agreement
attached hereto as Exhibit 3.
 
2.  Technical Support. Motricity shall provide Client with reasonable
assistance, if applicable, in connecting to the Motricity Gateway and with
on-going support, if applicable, for the Motricity Gateway and associated APIs.
 
3.  Timing. Motricity shall provide technical configurations and account login
(consisting of a unique user name and password) upon execution of this Schedule
and receipt of all applicable Set-Up Fees and first applicable license fee
payments, if applicable.
 
4.  Fees.
(a)  Non-Premium Message Fees. For each non-premium message sent or received,
whether mobile-originated (“MO”) or mobile-terminated (“MT”), by Client during
each calendar month, Client shall pay Motricity a per-message fee of $***,
except that, for each $1.00 of Gross Premium Messaging Revenue, Motricity shall
give Client *** free non-premium MO or MT messages.
(b)  Premium Messaging Revenue Share.  For premium messages that Client delivers
hereunder, Client shall pay Motricity a percentage of Net Premium Messaging
Revenue equal to ***%. For any month for which Motricity’s share of Net Premium
Messaging Revenue does not exceed $***, the percentage will automatically
increase to ***% for that month.
(c)  Monthly Minimum Fees. Motricity’s share of Net Premium Messaging Revenue
must be at least $*** each month, less any service level credits applied
pursuant to the Service Level Agreement. For any month in which Motricity’s
share falls below that threshold, Client shall pay Motricity the shortfall
amount.
(d)  Short Code Lease Administration Fees. If Client requests that Motricity
secure a Short Code Lease on Client’s behalf, Client shall reimburse Motricity
for the direct costs associated with the Short Code Lease, and Client shall pay
Motricity an additional fee of 10% of that direct cost in consideration of
Motricity’s agreement to procure, setup, administer, and maintain Client short
code(s). Unless Client notifies Motricity in writing at least 60 days prior to
the applicable Short Code Lease renewal date, Motricity shall continue to renew
and manage the Short Code Leases on Client’s behalf for the duration of the
applicable Schedules, subject to Client’s payment of the fees and expenses
described above.
(e)  Customer Service Fees. For each Client Care Incident, Client shall pay to
Motricity a fee of $10.00 (the “Customer Service Fee”). Motricity shall send
Client an invoice at the end of each calendar month for the Customer Service
Fees incurred in such calendar month. However, Motricity shall waive this
Customer Service Fee for the first 25 Client Care Incidents in each calendar
month.
(f)  Promotional or Free Content Fees. If Client offers any binary Content (e.g.
wallpaper, ring tones, etc.) through the Services for free or on a promotional
basis, where there would otherwise be a premium content charge to the wireless
subscriber for that Content, then Client shall pay Motricity a fee of $0.25 per
download, plus any associated fees charged by the wireless carriers for such
free or promotional Content.
(g)  Monthly Statements for Content Fees. Motricity shall deliver monthly
statements, based upon its records to Client, indicating the traffic volume
(number of MO and MT messages) for the preceding month along with an invoice for
any fees owed and a statement of Client’s share of any Net Premium Messaging
Revenue. Generally, Motricity receives statements from the carriers 45 - 90 days
after the month in which the traffic was generated. In the event of a dispute,
the carrier statements and payments received from the carriers are used to
determine the final traffic volume.
(h)  Standard Payment Terms. Motricity shall pay Client (or shall apply to
outstanding invoices, if any) the Client’s share of Net Premium Messaging
Revenue within 30 days of Motricity receiving the corresponding payment from the
carriers; provided, however, that if the total amount owed to Client is less
than $500, Motricity shall carry that amount over to the following month.


*** Terms represented by this symbol are considered confidential. These
confidential terms have been omitted pursuant to a Confidential Treatment
Request filed with the Securities and Exchange Commission (“SEC”) and have been
filed separately with the SEC.


- 6 -

--------------------------------------------------------------------------------


 
motricity [exlogo2.jpg]

(i)  Advance Payment Terms. If Client and Motricity mutually agree, Motricity
shall pay Client an advance payment of Client’s share of Net Premium Messaging
Revenue (“Advance Payment”), subject to the terms and conditions set forth on
Exhibit 1 to this Schedule. The parties shall in good faith negotiate with
Silicon Valley Bank to provide a first security interest to Client in the
underlying receivables related to Client’s account.  In the event that the
security interest is achieved, the advance payment program will cease. In the
event the security interest is no longer in place other than on account of the
Client terminating the securitization agreement, and Motricity has
not instituted a comparable arrangement with another bank within 60 days, then
Client has the right to terminate this Agreement on 30 days prior written
notice, which notice must be delivered to Motricity within 15 days following the
end of that 60 day period. In addition, Client may, until a comparable
arrangement has been instituted, reinstate the Advance Payment program on 5 days
prior written notice to Motricity.
(j)  Annual License Fee for Campaign Manager. Client shall pay Motricity an
annual license fee of $***, payable in 4 equal quarterly installments at the
beginning of each quarter, commencing on the Effective Date.
 
5.  Carrier Look-up Service.
(a)  Scope. Pursuant to this Schedule, Motricity shall also provide the carrier
look-up service. The carrier look-up service is a solution to access and query a
database by mobile phone number to determine the wireless carrier which is
associated with that number (necessitated by Wireless Number Portability in the
United States) for the purposes of wireless message routing. The Carrier Look-up
Service only provides information about U.S.-based carriers who are part of the
North American Number Portability Administration Center. As such, the service as
defined and priced only provides carrier look-up support for messages destined
for domestic (United States based) mobile phone subscribers.
(b)  Traffic Forecasts. If requested by Motricity, Client shall provide
Motricity with a written good-faith traffic forecast every 60 days. Each
forecast must include total expected monthly query volume, and peak hour query
volume.
(c)  No Resale. The Carrier Look-up Service is for use by the Client only,
solely for Client’s internal business purposes in connection with Motricity
Services being provided under this Schedule and the Master Agreement. Client
shall not under any circumstance offer the Carrier Look-up Service for resale to
any third party, including by way of a service bureau.
(d)  Transaction Fees. Client shall pay Motricity a transaction fee for the
Carrier Look-up Service in accordance with one of the three options indicated
below. In each case, Client shall pay Motricity a transaction fee for the
Carrier Look-up Service equal to the greater of (i) $*** minimum monthly
commitment, and (ii) the total Transaction Fees determined by multiplying the
total number of queries per month by the Per Query Fee of $***. For
clarification, a query containing multiple telephone numbers will be considered
multiple queries, according to the number of telephone numbers being looked up.
(e)  Disclaimer. CLIENT UNDERSTANDS AND ACKNOWLEGES THAT MOTRICITY DOES NOT
MAINTAIN THE CARRIER LOOK-UP SERVICE DATABASE AND THEREFORE CANNOT MAKE ANY
GUARANTEES AS TO THE AVAILABILITY OR RELIABILITY OF THE SERVICE OR THE ACCURACY
OF THE INFORMATION OBTAINED BY THE SERVICE AND MOTRICITY IS NOT LIABLE IN ANY
WAY IN CONNECTION WITH CLIENT’S USE OF THE CARRIER LOOK-UP SERVICE.
 
6.  Professional Services. Client may request enhancements to Motricity’s
platforms or products such as reports, features, customizations or other
services not listed above. These requests may include custom features
development, system enhancements (API, Reporting, etc) or other changes. When
Client makes a request, the Motricity Account Manager will work with the
Motricity Professional Services organization to evaluate the request. If both
parties agree to move forward based on the initial evaluation, Motricity will
prepare a Statement of Work (“SOW”) documenting the requested work, and once
signed, the work will be scheduled and performed. Client shall pay 50% upon the
execution of SOW, and the balance upon acceptance of the deliverables in
accordance with Motricity’s acceptance testing procedures to be specified in the
SOW. The following table outlines the professional services rates that will
apply for any requested work.


Function
 
Rate/Hour
 
Project / Program Management
 
$
200
 
Engineering Services
 
$
200
 
Quality Assurance Services
 
$
130
 
Production/Operations Support
 
$
175
 



*** Terms represented by this symbol are considered confidential. These
confidential terms have been omitted pursuant to a Confidential Treatment
Request filed with the Securities and Exchange Commission (“SEC”) and have been
filed separately with the SEC.
 
- 7 -

--------------------------------------------------------------------------------


 
motricity [exlogo2.jpg]
 
7.  Contacts.


MOTRICITY
 
Agreement-Related
Account Management
& Support
Finance & Billing
1st Level Contact
Steve Leonard
Tel: (919) 595-2735
Mobile: (617) 460-5208
Steve.leonard@motricity.com
Phil Speers
Account Manager
Tel: (919)-595-2667
Mobile :
Phil.Speers@motricity.com
 
Melanie Robinson-Loper
Settlements Analyst
Tel: (919) 287-7400 ext. 7459
Melanie Robinson-Loper@Motricity.com



CLIENT
 
Agreement-Related
Account Management
& Support
Finance & Billing
1st Level Contact
Name: Sue Swenson
Title: COO
Tel:    949.777.3700x220
Mobile: 213.219.4031
Fax:        949.777.3707
Email:      sues@newmotioninc.com
Name: Will Dixon
Title: Director of Messaging & Billing Operations
Tel: 206.224.2618
Mobile: 206.915.5745
Email: willd@newmotioninc.com
Name: Jerome Torresyap
Title: Director of Strategic Planning & Analytics
Tel: 949.777.3700x214
Mobile: 310-698-2218
Fax:        949.777.3707
Email: Jerome@newmotioninc.com

 
8.  Term of this Schedule. The initial Term of this Schedule is 2 years
commencing on the Schedule Effective date, and automatically renews for
additional one year terms, unless either party indicates their intent not to
renew by providing the other party at least 30 days prior written notice before
the end of the then current Term.
 
The parties have executed this Messaging Gateway Services Schedule effective as
of the Effective Date.
 


Motricity, Inc.
 
New Motion, Inc.
     
By:
    
By:
  
Name:
    
Name:
  
Title:
    
Title:
  



- 8 -

--------------------------------------------------------------------------------


 
CONFIDENTIAL TREATMENT REQUESTED
 
motricity [exlogo1.jpg]

EXHIBIT 1 TO MOTRICITY GATEWAY SERVICES SCHEDULE
 
ADVANCED PAYMENT TERMS
 
 
1.  Election. For each calendar month, Client may elect to receive Advance
Payment provided that such election is made in a signed writing received by
Motricity at least 30 days prior to the commencement of such quarter. The
election made for a calendar month renews automatically for each subsequent
month unless a signed writing rescinding such election is received by Motricity
prior to the commencement of the month (“Election Period”).
 
2.  Determination. The Advance Payment amount must be determined solely in
accordance with Motricity’s billing transaction report. It is understood by
Client that there may be inconsistencies between Motricity’s billing reports and
Client’s billing reports, but for the purposes of this Section, Motricity’s
billing transaction reports are deemed accurate and final.
 
3.  Monthly Advance. For each calendar month during the Election Period,
Motricity shall advance to Client ***% of the Client’s share of Net Premium
Messaging Revenue as if Motricity had received such payment from the applicable
carrier (the “Monthly Advance”), net of the Motricity Fee, as defined below (the
“Net Advance”). Such Net Advance shall be paid within fifteen (15) or thirty
(30) days of the end of such applicable month as designated by Client. Further,
the Monthly Advance is subject to a limit of $***.
 
4.  Holdback Amount. If Motricity makes any Advance Payments to Client, then
each month, Motricity shall holdback ***% (or a greater amount if the maximum
Monthly Advance is paid) of the Client’s share of Net Premium Messaging Revenue
generated during the preceding month (“Holdback Amount”). Motricity shall pay
the Holdback Amount, subject to adjustment based upon actual carrier receipts,
within 30 days of the end of the month in which it receives such payment from
the carriers.
 
5.  Motricity Fee. In consideration for providing the Monthly Advance as set
forth herein, Motricity shall retain, as a fee, ***% of the aggregate Monthly
Advance and such fee shall be deducted from the Monthly Advance to be made by
Motricity (the “Motricity Fee”).
 
6.  Right to Offset. The Parties agree that in the event that any of the
applicable carriers hold back any fees or levy a charge back or an adjustment to
Motricity related to Net Premium Messaging Revenue (“Adjustment”) and Motricity
has paid Client the Monthly Advance, then Motricity may offset against any
future amounts owed by Motricity to Client by the amount of any such Adjustment.
In addition, the parties acknowledge that if Motricity has made a payment
hereunder and Motricity is subsequently charged an Adjustment by a carrier
related to such payment and the amount of such Adjustment is greater than the
amounts owed by Motricity to Client, then Motricity may in its sole discretion
elect to require Client to refund the portion on such payment which can not be
fully offset as described above. Client shall make such refund payment within 30
days of such request.


 
*** Terms represented by this symbol are considered confidential. These
confidential terms have been omitted pursuant to a Confidential Treatment
Request filed with the Securities and Exchange Commission (“SEC”) and have been
filed separately with the SEC.


- 9 -

--------------------------------------------------------------------------------


 
motricity [exlogo1.jpg]
 
EXHIBIT 2 TO MOTRICITY GATEWAY SERVICES SCHEDULE
 
PACKAGE DESCRIPTIONS
 
Definition of Products and Services:
 


Messaging Gateway
General Overview - The Messaging Gateway provides nation-wide mobile content
delivery to millions of consumers through its relationship with all the major
wireless carriers in the U.S. This includes a connection for bi-directional
mobile content delivery and integration for direct billing via Premium SMS.
Customers may choose to connect to Motricity’s gateway through one of two
protocols, Short Messaging Peer to Peer (SMPP) v3.4, Hypertext Transfer Protocol
(HTTP).

 

Campaign Manager
Subscription Registration System - Enables a customer to create and manager
groups of subscribers. The system will allow the addition and deletion of
subscribers to specific categories. Included in the subscriber management is the
ability to set and bill users on a 30 day cycle for service associated with each
subscription.
Alerting - Enables a customer to create and schedule the delivery of an MT SMS
message to be sent to a registered subscriber or group of subscribers. Both
standard and premium billing are supported.
Polling - Enables a customer to create and schedule a poll to run for a
pre-determined amount of time. The poll will allow users to respond back with
their choice and the results will be aggregated together. Both standard and
premium billing is supported.
Trivia - Enables a customer to create and schedule a trivia game to run for a
pre-determined amount of time. Users may respond to the trivia question and will
be notified if their answer is correct or incorrect. Both standard and premium
billing is supported.
Profiling - Enables the creation of a profile for the ability to group
subscribers. The groupings are created by adding categories to the profile.
Subscribers who are registered for that profile will be added into the profile
to receive content targeted to them.
MO Keyword Registration - Enables the creation of logic to allow a subscriber to
text in a specific message and be registered into the subscription management
system.



Application Programming Interfaces
Subscriber API - The Subscriber API exposes the functionality of the
subscription management system and enables the creation, deletion, or update of
subscriber data.
Content API - The Content API supports the delivery of both ringtones and
graphics to one or more users. Both standard and premium rate billing is
supported.
Messaging API - The Messaging API provides the ability for a customer to send
and receive an SMPP message to or from a specific MSISDIN via HHTP.
Event Notifications - These event notifications are designed to notify customers
via HTTP of the following events:
·  Notification will be posted upon the activation of a subscriber in the
Subscription Registration System.
·  Notification will be posted upon the deactivation of a subscriber in the
Subscription Registration System.
·  Notifications will be posted upon the failure or refund of a billing
transaction for carriers who support real-time billing information.
Custom External Notifications - Our External Notification System allows the
development of custom plug-ins for various events that are generated by our
system or the carrier systems. 

 
- 10 -

--------------------------------------------------------------------------------


 
motricity [exlogo2.jpg]
 
Wireless Messaging Routing Service (Carrier Look-up API)
General Overview - WMRS allows our clients to use an http post or soap/xml web
service to determine the correct mobile operator for a given phone number.  This
service has been fully integrated into our existing APIs so that it can be used
inline with other API calls, minimizing the overhead.  It is also available
through a separate API call which will simply return the operator without
performing any additional action.



Billing
Retry Billing -  Enables a further billing attempt for failed billing
transactions which are not permanent failures. The service, which is managed by
Motricity, is based on the logic supported by individual carrier and may change
from time to time. This service will also unsubscribe registered users in the
Subscription Registration Logic if the resubmission of the billing is not
successful.

 
- 11 -

--------------------------------------------------------------------------------


 
motricity [exlogo1.jpg]
 
EXHIBIT 3 TO MOTRICITY GATEWAY SERVICES SCHEDULE
 
SERVICE LEVEL AGREEMENT
 

1.0
Motricity shall use commercially reasonable efforts to provide Customer with
Gateway Availability (defined below) and Subscriber Provisioning (defined
below).

 

2.0
Motricity may, from time to time, schedule planned maintenance or may require an
emergency maintenance window (“Planned Maintenance”). Motricity will provide
Client at least two (2) days advance notice of any Planned Maintenance, except
for emergency maintenance

 

3.0
In the event of Downtime (defined below) in any given calendar month, Motricity
shall provide a reduction to the Customer monthly minimum to be calculated as
follows:

 
Motricity shall provide Customer a reduction of the monthly minimum fee
equivalent to $*** for each hour during the downtime for each incident, subject
to a maximum reduction not to exceed $***.  The availability of the reduction of
the monthly minimum fee is contingent upon Client having opened a trouble ticket
with Motricity’s service center within two (2) hours after the particular
incident of Downtime occurs.  Notwithstanding any other provision of this
Agreement, a Reduction of the monthly minimum fee shall be Client’s sole and
entire remedy for any downtime arising under this Agreement.  Customer is
restricted to one Downtime reduction within a 24 hour period.
 
Example:  If the Motricity Gateway were unavailable for *** consecutive hours
the monthly minimum reduction for that month would be $***.
 

4.0
“Downtime” means the period of time greater than *** consecutive hours affecting
Gateway Availability or Subscriber Service Availability such that Customer
cannot use the Service for normal business purposes or operations. Availability
does not include periods of time during which the Service is unavailable as a
result of (a) Motricity’s Planned Maintenance, (b) the acts, negligence or
willful misconduct of Customer or Customers employees, agents, vendors,
contractors or other representatives, (c) events of force majeure (as set forth
in the Agreement), or (d) failures caused by links, facilities or equipment not
maintained or provisioned by Motricity.

 

5.0
“Gateway Availability” - Motricity Gateway will be available to receive or
deliver messages to and from all major carriers (ATT, Verizon, Alltel, Sprint,
and T-Mobile) and to customer’s system. This does not include failures caused by
carrier links, facilities or equipment not maintained or provisioned by
Motricity.

 

6.0
“Subscriber Service Availability” - Motricity subscriber Application Programming
Interfaces will respond within ***for the following calls:

 

·
Get Subscriber

 

·
Create Subscriber

 

·
Send Optin

 

7.0  
Any problem experienced by Client with the Services shall be reported to
Motricity. Should Client plan to have an interruption within its own network or
facilities, Client shall promptly notify Motricity.

 
*** Terms represented by this symbol are considered confidential. These
confidential terms have been omitted pursuant to a Confidential Treatment
Request filed with the Securities and Exchange Commission (“SEC”) and have been
filed separately with the SEC.
 
- 12 -

--------------------------------------------------------------------------------


 
motricity [exlogo2.jpg]
 
All Downtime issues should be called into the NOC: 919-595-2700. All other
severity levels may either be called in or submitted to our trouble ticket
system via e-mail (Noc@motricity.com)
 

8.0
Motricity’s Network Operations Center (NOC) will coordinate incident isolation,
testing and repair work within Motricity and all third party systems that are
within the Motricity’s control. During the incident isolation and
troubleshooting process, Motricity’s NOC will communicate incident resolution
progress to Client

 

9.0
Motricity’s obligations under this SLA are only to Client, not to Client’s
customers or end users. In the event of a service impairing event Motricity will
communicate only with Client unless Motricity agrees otherwise. Client’s
customers and end users may not report service events directly to Motricity.

 

10.0
Service level credits in accordance with this SLA are Client’s sole and
exclusive remedy for any Downtime.

 
- 13 -

--------------------------------------------------------------------------------

